Citation Nr: 0731462	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.


FINDING OF FACT

The veteran did not engage in combat during service and there 
is no corroboration or verification of the occurrence of the 
veteran's claimed stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) 
(West 2002 & Supp. 2007).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2003.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional letters were sent in November 
2006 and February 2007.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c), (d) (2007).  In April 2007, the veteran requested 
that his finance records from service be obtained to show 
that he was in fact in Vietnam.  The RO conducted a search 
for any evidence that the veteran served in Vietnam, which 
included contacting the Department of Finance and Accounting 
Service.  An RO memorandum dated August 2007 states that the 
Department of Finance and Accounting Service responded to 
their request for information in May 2007 stating that the 
record could not be located or was not held.  Given this 
particular fact situation, the Board finds that the RO has 
made all reasonable attempts to assist the veteran in 
substantiating his claim for service connection for PTSD and 
there is no indication of any relevant records that the RO 
failed to obtain.  The veteran stated in April 2007 that he 
had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  The veteran 
underwent a VA examination in March 2003.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.


II.  Service connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

At a March 2003 VA examination, the veteran was diagnosed as 
having PTSD, attributed in part to his account of his 
military service.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations" that the 
veteran actually engaged in combat.  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  Further, there is no "other supportive 
evidence" that the veteran had combat service.  His military 
occupational specialty of administrative specialist does not, 
of itself, denote combat exposure.  Without further 
supportive evidence, the Board finds that the veteran did not 
have combat service.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of the claimed stressors must be 
supported by credible evidence.

In February 2003, the veteran submitted a statement in which 
he described a stressful event during service.  The veteran 
stated that in June or July 1969, he was in Cam Ranh Bay Air 
Base in Vietnam preparing crew folders when they came under 
rocket attack.  He stated he went outside and saw the sky lit 
with flares and F-4s flying missions just off the base 
perimeter.  He indicated that the following day he went to 
the clinic with a friend and witnessed many of the wounded 
from the rocket attack.  During the March 2003 VA 
examination, the veteran stated that he was in Cam Ranh Bay 
on temporary duty for 30 days.  The day following the 
attacks, he stated, he went into the clinic with his friend 
Gary to visit the wounded and lit a cigarette for one of the 
patients who died before the veteran was able to give it to 
him.

Service personnel and service medical records do not support 
the occurrence of the alleged in-service stressor as there is 
no evidence of record showing that he was in Vietnam.  Review 
of the record shows that the veteran enlisted in Texas in 
October 1966, then served in Florida from January 1967 until 
May 1969, when he was transferred to Taiwan where he served 
until he was discharged.  His personnel records show that he 
had foreign service in Taiwan with assignment limitations of 
Taiwan and Korea.  There is no indication in any of the 
veteran's service records that he had any service in Vietnam.  
The RO conducted a thorough search for additional records in 
order to corroborate whether the veteran was in Vietnam 
during service.  As stated above, financial records from his 
service were unavailable.  In addition, following a request 
for information, the National Personnel Records Center 
responded in May 2007 that there were no records of the 
veteran on temporary duty to Vietnam or while stationed at 
Ching Chaun Air Base in Taiwan.  There is no corroborating 
evidence showing that the veteran served in Vietnam, where 
his alleged stressor occurred, for any period of time.  
Therefore, as his stressor cannot be corroborated, his claim 
of service connection for PTSD must be denied.

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty and that there is 
no independent corroboration of his reported in-service 
stressors.  Consequently, the Board must find that the 
preponderance of evidence is against the claim for PTSD; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


ORDER

Service connection for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


